                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



PAMELA GREEN                                         CIVIL ACTION

v.                                                   NO. 17-2101

DG LOUISIANA, LLC                                    SECTION “F”


                           ORDER AND REASONS

     Before the Court are two motions: (1) the defendant’s motion

for summary judgment; and (2) the defendant’s motion in limine to

exclude the testimony of the plaintiff’s treating neurosurgeon,

Dr. Peter Liechty.     For the reasons that follow, the motion for

summary judgment is GRANTED and, therefore, the motion in limine

is DENIED as moot.

                              Background

     This falling merchandise case arises out of a Dollar General

customer’s claim that she sustained severe bodily injuries while

shopping for popsicles.

     On the evening of March 25, 2016, Pamela Green visited a

Dollar General store located in Violet, Louisiana to purchase

frozen treats for her children.        As she opened a door to the

store’s freezer and placed her hand on a box of popsicles, a

plastic half-gallon jug called the Igloo Legend Beverage Cooler

fell from its perch on top of the freezer onto Green’s head.       The

jug weighs slightly less than one pound.

                                   1
       Shortly    after   the   incident,   Ms.    Green     allegedly    began

suffering from headaches and neck pain.           According to her treating

physicians, the incident caused a cervical herniation at the C-

5/6 level, for which she ultimately underwent a disc replacement

surgery.

       On January 17, 2017, Green sued DG Louisiana, LLC (“Dollar

General”) in the 34th Judicial District Court for the Parish of

St. Bernard.       In her state court petition, Green alleges that

Dollar General’s negligence caused her to sustain severe bodily

injuries, necessitating treatment and surgery.               She itemizes her

damages as follows: loss of consortium, loss of past wages and

future earning capacity, permanent disability and disfigurement,

past    and      future   medical   expenses,       mental     anguish,     and

inconvenience.

       Dollar General timely removed the lawsuit to this Court,

invoking the Court’s diversity jurisdiction.           Nearly a year later,

on March 5, 2018, Dollar General moved for summary judgement,

contending that there was no genuine issue of material fact that

it was not liable for Green’s injuries under the Louisiana Merchant

Liability Act.       That motion relied heavily upon the deposition

testimony of Mindy McBride, a Dollar General assistant store

manager.      McBride testified that Dollar General employees perform

safety checks of the shelves and freezers three times a day, that

she personally tested the stability of the coolers by performing

                                      2
a “bump test,” and that she had inspected the cooler placement an

hour and a half before the alleged incident.              McBride further

testified that she also bumped up against the freezers and slammed

their doors shortly after the incident, and the coolers did not

move.

     On   March   12,   2018,   the   plaintiff   moved   to   continue   the

submission date on the defendant’s motion for summary judgment

until after the completion of discovery, pursuant to Federal Rule

of Civil Procedure 56(d).       The plaintiff submitted that, without

additional discovery – namely, a workable copy of the store’s

surveillance video, deposition testimony of the employee on duty

at the time of the incident, and further probing of McBride to

determine the accuracy of her testimony - she could not present

facts essential to justify her opposition. 1              Troubled by the


1 As to the veracity of McBride’s deposition testimony, Eric
O’Bell, counsel for plaintiff, advised the Court that he had
recently become aware that Mindy McBride was intimated and coerced
by Mike Wiltz, her former manager at Dollar General, before giving
her deposition. O’Bell attached to the motion a sworn declaration,
in which he attested that McBride approached Green, told her that
she had been coerced, and provided copies of text messages between
McBride and Wiltz.
     Green also submitted an affidavit, in which she attested that
she knew McBride before the incident because they went to high
school together.      According to Green’s affidavit, McBride
contacted Green via Facebook Messenger on November 2, 2017 and
asked Green to call her. McBride then informed Green that, before
McBride’s deposition, her supervisor informed her via text message
that she could be held personally responsible if Dollar General
was found to be at fault.    Specifically, in response to a text
from Mindy McBride stating that she had the deposition for Green
the next day, a contact named “Mike Dollar General” replied:
                                      3
allegations concerning McBride’s testimony, as well as by the delay

with which plaintiff’s counsel addressed this issue, the Court

granted the plaintiff’s motion to continue and reset the submission

date on the defendant’s motion for summary judgment to May 30,

2018.   The plaintiff then subpoenaed McBride, but she failed to

appear for her deposition.   Accordingly, in its Order and Reasons

dated June 4, 2018, this Court denied the defendant’s motion for

summary judgment, without prejudice, and continued the pre-trial

conference and trial dates from June 7, 2018 and June 25, 2018 to

March 8, 2019 and March 25, 2019, respectively.    Thereafter, the

plaintiff filed a motion to compel and enforce the subpoena against

McBride, which was referred to Magistrate Judge Wilkinson. McBride

ultimately was re-deposed on August 22, 2018, during which she

confirmed that she was “intimidated” prior to her first deposition;

however, she adamantly denied giving false testimony.

     The defendant now moves for summary judgment for a second

time, contending that there is no genuine issue of material fact

that the plaintiff will be unable to satisfy her burden pursuant




     I thought that was a couple of weeks ago.        [J]ust
     remember what I said if your store is found to be
     negligent then that is a direct reflection on you and
     you could be terminated for failing to protect company
     assets so you better say whatever it is you have to say
     to cover your ass.
McBride responded, “I know.” And she was deposed the following
day, July 28, 2017.
                                 4
to Subsection A of Louisiana’s Merchant Liability Act, La. R.S. §

9:2800.6.

                                    I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.      No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).                A genuine

dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.         See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.         See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                 Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.           Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence   at   trial   do   not   qualify   as    competent

opposing evidence.     Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

                                     5
“[T]he   nonmoving   party   cannot       defeat   summary    judgment    with

conclusory   allegations,    unsubstantiated       assertions,    or    only   a

scintilla of evidence.”      Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

significantly   probative,”     summary       judgment   is      appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).

     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.   Scott v. Harris, 550 U.S. 372, 378 (2007).             Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”     Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (internal quotation marks and citation

omitted).




                                      6
                                       II.

                                        A.

      Under       Louisiana    law,   “falling   merchandise”      claims   are

governed by Subsection A of Louisiana’s Merchant Liability Act,

La. R.S. § 9:2800.6.          Davis v. Wal-Mart Stores, Inc., 00-0445 (La.

11/28/00); 774 So. 2d 84, 90 (citing Smith v. Toys “R” Us, Inc.,

98-2085 (La. 11/30/99); 754 So. 2d 209).           Subsection A provides:

      A merchant owes a duty to persons who use his premises
      to exercise reasonable care to keep his aisles,
      passageways, and floors in a reasonably safe condition.
      This duty includes a reasonable effort to keep the
      premises free of any hazardous conditions which
      reasonably might give rise to damage.

La.   R.S.    §    9:2800.6(A).       The    Louisiana   Supreme    Court   has

interpreted the plaintiff’s burden of proof under La. R.S. §

9:2800.6(A) as follows:

      [A] plaintiff who is injured by falling merchandise must
      prove, even by circumstantial evidence, that a premise
      hazard existed. Once a plaintiff proves a prima facie
      premise hazard, the defendant has the burden to
      exculpate itself from fault by showing that it used
      reasonable care to avoid such hazards by means such as
      periodic clean up and inspection procedures.

      To prevail in a falling merchandise case, the customer
      must demonstrate that (1) he or she did not cause the
      merchandise to fall, (2) that another customer in the
      aisle at that moment did not cause the merchandise to
      fall, and (3) that the merchant’s negligence was the
      cause of the accident: the customer must show that either
      a store employee or another customer placed the
      merchandise in an unsafe position on the shelf or
      otherwise caused the merchandise to be in such a
      precarious position that eventually, it does fall. Only
      when   the   customer   has   negated   the   first   two
      possibilities and demonstrated the last will he or she

                                        7
      have proved the existence of an “unreasonably dangerous”
      condition on the merchant's premises.

Davis, 774 So. 2d at 90 (internal citations omitted). Accordingly,

to sustain her burden of proof, Ms. Green must demonstrate through

direct or circumstantial evidence that (1) she did not cause the

cooler to fall, (2) another customer in the aisle at that moment

did   not   cause   the   cooler   to   fall,   and    (3)   Dollar    General’s

negligence was the cause of the accident.              See id.

                                        B.

      Dollar General contends that it is entitled to judgment as a

matter of law because Ms. Green cannot satisfy the second prong of

the Davis test.      The plaintiff counters that summary judgment is

inappropriate because her own testimony demonstrates that another

customer in the aisle did not cause the cooler to fall and because

conflicting    testimony    of     Dollar    General    employees     creates   a

factual dispute as to whether the merchant’s negligence caused the

accident.

      First, the Court notes that it is undisputed that Ms. Green

has satisfied the first prong of the Davis test.                      During her

deposition taken on July 28, 2017, the plaintiff testified that

she did not touch or move the cooler prior to the accident:

      Q. Did you touch this thermos or move it for any reason
      prior to the accident?
      A. No.




                                        8
Accordingly, she has satisfied on this record, in accordance with

La. R.S. § 9:2800.6(A) and Louisiana jurisprudence, that she did

not cause the cooler to fall.

     However, the parties disagree as to whether the plaintiff has

established the second prong of the Davis test.     Dollar General

contends that Ms. Green has not satisfied her burden of proving

that an unidentified male who was in the aisle with her did not

cause the cooler to fall.    The plaintiff counters that this male

customer could not have caused the cooler to fall because he had

just entered the aisle and was at the opposite end when the

incident occurred.   She further submits that Dollar General has

attempted to shift the blame to a customer simply to detract focus

from its failure to properly staff and maintain the store in

question and to follow its own guidelines.

     The Court finds that the plaintiff’s own testimony concerning

the incident fails to negate the possibility that another customer

in the aisle caused the cooler to fall.    Specifically, Ms. Green

testified that, upon entering the store, she “[w]alked down the

aisle, get [sic] to the freezer section, looking at the ice cream.

Opened the door, proceeded to grab the Willy Wonka push-up pops;

and come down the cooler.”   She further testified that she did not

“see the top shelf of this freezer before the cooler came down” or

“look at the top shelf, at any of the freezers at all, before the

accident.”

                                 9
     Moreover,    the   plaintiff    candidly   admitted   during   her

deposition that she was not alone in the frozen food aisle.         She

testified that an unidentified male customer, taller than her and

with a slender build, was in the aisle with her when the cooler

allegedly fell:

     Q. Okay. All right. Was there anyone else in the aisle?
     A. One older guy was in the aisle with me.

The plaintiff also identified and marked the location of this male

customer when she saw him walking toward her; contrary to the

plaintiff’s assertion in her opposition papers, he was not at the

opposite end of the aisle or beginning to enter the aisle at the

moment of the incident:

     Q. Okay. Can you mark where he was?
     A. Like in this area with the --

     Q. So he was towards your right --
     A. Yeah.

     Q. -- facing the --
     A. Yeah. He was actually facing -- he was walking down
     the aisle. He was coming down the aisle.

     Q. Okay. Do you know if he was there before the accident
     happened?
     A. I don’t know.     I don’t know.     I wasn’t paying
     attention.

     Q. Okay. But he could have been?
     A. I mean, he could have. I’m not sure.

She further testified that, just after the cooler fell, the male

customer was “right there, looking:”

     Q. Was he -- was he there at the time of the accident?


                                    10
        A. Yeah. When the cooler -- when it came down -- and,
        like I say, I’m in the cooler – I’m in the freezer door.
        I have the ice cream in this hand and the Igloo chest in
        my chest. And as I’m turning, he’s right -- you know,
        he’s right there, looking.

And the plaintiff added that she does not know whether he touched

or moved the cooler, or what caused the cooler to fall:

     Q. Do you know if the man that was in the aisle touched
     it or moved it --
     A. No.

     Q. -- prior to -- okay. So even if he did touch it or
     move it, you wouldn’t know?
     A. No.
                              . . .

     Q. . . . Oh, let me ask you -- do you know what caused
     this Igloo to fall?
     A. No.

     Q. Okay. And just to clarify the record, I was referring
     to “Igloo” -- when I said “Igloo,” I was referring to
     Exhibit B.

In a similar vein, the plaintiff agreed that her focus was straight

ahead    the   whole   time   and   testified   that   she   was   not   paying

attention to the male customer:

     Q. So you agree that your focus the whole time was
     straight ahead?
     A. Yeah.
                            . . .

     Q. Do you recall what color hair he had?
     A. No.

     Q. Did he have gray hair or --
     A. I’m not sure. I wasn’t even paying attention to him.

(Emphasis added).       Because the plaintiff testified that she did

not look at the top of the freezer before the cooler fell, that

                                       11
her focus was straight ahead, that she was inside of the freezer

when the cooler fell, that she was not paying attention to the

male customer, and that she does not know what caused the cooler

to fall, the Court finds that, on this record, she has not

satisfied her burden of proof pursuant to La. R.S. § 9:2800.6(A).

     Three Louisiana appellate court decisions cited by Dollar

General that interpret the second prong of the Davis test provide

helpful guidance.       For example, in Marshall v. Dillard Department

Stores,   Inc.,   the    Louisiana   Fourth   Circuit   Court    of   Appeals

affirmed the granting of a motion for involuntary dismissal after

the plaintiff failed to provide evidence to establish that another

customer did not cause a clothing rack to fall over.            No. 07-0614,

2008 La. App. Unpub. LEXIS 30, at *4-6 (La. App. 4 Cir. Jan. 16,

2008).    The Fourth Circuit reasoned that, after testifying that

she “did not know if there were any other customers in the area

around the rack that fell over,” the plaintiff “introduced no other

testimony or evidence to establish that another customer did not

cause the clothing rack to fall.”             Id. at *4.    Similarly, in

Humphrey v. Wal-Mart Stores, Inc., the Louisiana Second Circuit

Court of Appeals affirmed the dismissal of a falling merchandise

claim at the summary judgment stage.            44-614 (La. App. 2 Cir.

8/19/09); 16 So. 3d 1252.      In Humphrey, glass bottles of root beer

allegedly fell from a shelf and shattered after the plaintiff

retrieved a six-pack and placed it in her cart.         Id. at 1253.      The

                                     12
Second Circuit concluded that, because the plaintiff testified

that the crash occurred after she had turned to walk away, that

there were other customers in the aisle, and that she did not know

what caused the bottles to fall, she had produced no evidence to

establish that another customer did not cause the root beer to

fall from the shelf.       Id. at 1255.

     Most     recently,    in   Frazier    v.    Dollar    General     Corp.,   the

Louisiana First Circuit Court of Appeals, conducting a de novo

review, determined that the plaintiff “did not meet the stringent

burden of proof required in a falling merchandise case.”                  No. 16-

1628, 2017 La. App. Unpub. LEXIS 187, at *11 (La. App. 1 Cir. June

2, 2017).     In Frazier, the plaintiff testified that plastic tote

lids suddenly fell from a shelf while he was shopping at Dollar

General, after which he noticed an unidentified individual in the

next aisle.     Id. at *9.      Finding that the “unknown individual one

aisle over could have been a customer and could have caused the

merchandise to fall,” the First Circuit held that the plaintiff

failed   to   establish    that   another       customer   did   not    cause   the

merchandise to fall.       Id. at *10.

     The plaintiff contends that the case literature cited by

Dollar General is distinguishable from the facts of this case in

several respects.         First, the plaintiff notes that, unlike the

plaintiff in Humphrey, who heard a crash between one to five

minutes after she had retrieved a pack of root beer and walked

                                      13
away, the accident here happened immediately, and Ms. Green “knew

what hit her on the head” and that “a customer did not knock over

the igloo ice cooler.”          See Humphrey, 16 So. 3d at 1255.               She

further contends that “[r]eading the facts in the light most

favorable to the plaintiff: the plaintiff and a man who just

entered the aisle were the only people present on the aisle at the

time the cooler fell; they were at opposite ends of the aisle; the

plaintiff avers that she did not disturb or touch the Igloo cooler

and the other man did not touch the Igloo cooler.”

     Although the Court recognizes that it must construe the facts

in the light most favorable to the non-moving party, it nonetheless

finds   that    the   plaintiff’s    interpretation        of   her    deposition

testimony is unreasonable at best.           As previously discussed, the

plaintiff    testified   that    a   man   was   “coming    down      the   aisle;”

however, she did not testify that he was at the opposite end of

the aisle or beginning to enter the aisle at the moment of the

incident.      Rather, she testified under oath that he was “right

there, looking” and that she was unaware as to whether he had

touched or moved the cooler.          Similarly, Ms. Green points to no

positive evidence, testimonial or otherwise, that the freezer

“wobbled” on the day of the incident.            To the contrary, Ms. Green

testified that she did not notice the freezer door wobble when she

opened it:



                                      14
     Q. Did that -- did the door wobble or anything that you
     recall?
     A. No.

     The plaintiff next contends that the cases cited by Dollar

General do not involve allegations of negligence on the part of

the merchant.   Here, the plaintiff submits that she has introduced

evidence to demonstrate that (1) Dollar General displayed the

falling merchandise (the cooler) on top of the freezer in violation

of company policy, 2 and (2) the store at issue was inadequately


2 To establish that Dollar General employees displayed coolers on
top of the freezer, Ms. Green points to the most recent deposition
testimony of Mindy McBride, in which she attests:
     Q. Okay. I’m going to ask you this: On the date of the
     accident, do you recall coolers being on top of the
     freezer?
     A. Yes.
The plaintiff also points to her own deposition testimony, in which
she states that she noticed coolers on top of the freezer right
after the accident occurred:
     Q. Okay.   How many of these thermoses did you see up
     there?
     A. It -- probably like four or five more of them. I’m
     not quite sure, but it was a few more up there.
     Q. Okay. Were you able to tell where exactly this --
     the spot that this thermos fell from?
     A. Yeah. After looking at them, yeah, I could see where
     that one came from.
     Q. Okay. How many across were they stacked on top of
     the freezer?
     A. Like I said, it had to be like five -- five or six of
     them --
To substantiate her allegation that Dollar General prohibited its
employees from displaying merchandise on top of the freezers, Ms.
Green points to the deposition testimony of Kadee Martinez, the
assistant store manager who was on duty when the accident occurred.
On March 28, 2018, Ms. Martinez testified:
     Q. You were taught not to put Igloo ice coolers on top
     of the freezer; correct?
     A. Right.
                                 15
staffed   at   the   time   of   the   incident,   thereby    preventing   the

possibility of safety inspections. 3         But her submissions fall well

short   of   the   stringent     requirement    under   Louisiana   law    that

plaintiff confront the issue of a third person’s involvement as a

cause of the accident.

     Finally, the plaintiff contends that, even if a customer had

placed the cooler on top of the freezer, Dollar General nonetheless

would have had a duty to investigate.               In support, Ms. Green

invokes Stepherson v. Wal-Mart Stores, Inc., in which the Louisiana

Second Circuit Court of Appeals affirmed a judgment in favor of a

Wal-Mart customer injured by falling dumbbells.              34,547 (La. App.

2 Cir. 4/4/01); 785 So. 2d 950.             There, the plaintiff testified

that she picked up a dumbbell to examine it, put it back, and then

turned around, at which time it rolled off and hit her toe.                 Id.



     Q. All right.    And did they explain why you weren’t
     supposed to put them up there?
     A. Reasons like this.
     Q. Okay. So --
     A. Accidents, injury, things like that.
                               . . .
     Q. Based on your training, if you would have seen the
     cooler on top of the ice -- the freezer, you would have
     taken it down and put it where it belongs; right?
     A. Yes.
3 In this regard, the plaintiff again relies upon the deposition

of Ms. Martinez, in which she testifies that she was the only
employee in the store on the evening of the incident:
     Q. And you were alone that day, that -- when you started?
     A. Yes.
     Q. Okay. So you weren’t able to go check the aisles and
     see if it was up there; correct?
     A. Correct.
                                       16
at 953.   Noting that rounded dumbbells, weighing between five and

ten pounds each, were stacked on top of each other and “displayed

at chest level on an unsecured shelf without any restraining safety

devices,”   the   Second   Circuit   determined   that    the   “manner   of

displaying the[] weights created an unreasonable risk of harm that

could have been easily remedied.”         Id. at 956.    The Court further

reasoned that, because “the merchant expected and anticipated that

customers would handle and move this merchandise,” neither the

conduct of the plaintiff, nor that of any other customer “was an

intervening cause absolving Wal-Mart from liability.”           Id.

     On this record, the Court finds that the plaintiff has failed

to negate the possibility that another customer in the aisle at

that moment – i.e., the unidentified male customer – knocked over

the cooler and thereby caused the merchandise to fall onto her

head as Louisiana law seems to require of her.          See Davis, 774 So.

2d at 90 (“Only when the customer has negated the first two

possibilities and demonstrated the last will he or she have proved

the existence of an ‘unreasonably dangerous’ condition on the

merchant's premises.”).     Therefore, the Court finds that Ms. Green

has not met “the stringent burden of proof required in a falling

merchandise case under La. R.S. 9:2800.6(A).”            See Frazier, 2017

La. App. Unpub. LEXIS 187, at *11.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendant’s motion for summary judgment is hereby GRANTED and

                                     17
that the plaintiff’s claims are hereby dismissed with prejudice.

IT IS FURTHER ORDERED: that the defendant’s motion in limine is

DENIED as moot.



                        New Orleans, Louisiana, February 20, 2019



                             _____________________________
                                  MARTIN L. C. FELDMAN
                              UNITED STATES DISTRICT JUDGE




                               18
